COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  PETER MANUEL CANDELARIA,                        §
                                                                 No. 08-20-00013-CR
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                                  118th District Court
  THE STATE OF TEXAS,                             §
                                                               of Howard County, Texas
                    Appellee.                     §
                                                                     (TC#15,561)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 23RD OF APRIL, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.